Citation Nr: 1453308	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a disability characterized by upper and/or low back pain.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and/or psychosis.

5.  Entitlement to service connection for a heart condition/disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran provided testimony at a Travel Board hearing before the undersigned in Salt Lake City, Utah, in October 2009; a transcript of that hearing is of record. 
In December 2009, May 2012, and June 2013, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.

In August 2014 the Veteran appointed Disabled American Veterans as his representative; an informal hearing presentation from that organization is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and/or psychosis, and for a heart condition/disease, are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right knee disability, diagnosed as osteoarthritis status post right knee arthroplasty, began many years after service and was not caused by any incident of service.

2.  The Veteran's current left knee disability, diagnosed as osteoarthritis and status post meniscectomy, began many years after service and was not caused by any incident of service.

3.  The Veteran's current thoracolumbar spine disability, diagnosed as degenerative disc disease and osteoarthritis, began many years after service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for disability of the upper and/or low back have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated in March 2005 and March 2006 satisfied the duty to notify provisions.  The March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The case has subsequently been readjudicated, most recently in a May 2014 supplemental statement of the case.  No further particularized notice is necessary.  Thus, VA's duty to notify has been met.

The Veteran's available service treatment records, VA medical treatment records, and available private treatment records have been obtained.  Records from Dr. Y.A. were properly obtained and associated with the claims file. A record request was made to the Human Resources Division of Ogden City, Utah where the Veteran had worked in the police department. In June 2010, Ogden City provided a response that it did not have any of the requested records.  As to the Dr. Gill that the Veteran cited as a source of treatment, a record request was made in May 2010 with no response.  In August 2010, VA personnel communicated with the Veteran and it was noted that Dr. Gill was retired and very sick.  Dr. Gill had received the request, but he did not think he had any records going far back.  The Veteran indicated that he would submit any of Dr. Gill's records if he had them in his possession.  The Veteran did not submit any records.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in February 2010, July 2012, and March 2014.  The examination reports, taken together, are adequate for rating purposes.  The examiner's reviewed the Veteran's subjective history, claims file, and provided an opinion and rationale based on the evidence.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is a chronic disease listed under 38 C.F.R. § 3.303(a); as such, 38 C.F.R. § 3.303(b) is potentially applicable as to continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In contrast, the issues of service connection for back and knee disabilities other than arthritis are not chronic conditions under 38 C.F.R. § 3.303(a) and will be adjudicated using that theory of entitlement to service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology (for arthritis) or evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Given the fire-related destruction of some of the Veteran's service treatment records, the Board also has a heightened duty to explain the reasons and bases for its decision.  

Right Knee

The Veteran's complete service treatment records are unavailable, however the service pre-induction and service separation examination reports are of record.  The separation examination noted normal lower extremities.

In August 1956, the Veteran filed claims for service connection for right shoulder and right ankle conditions; no claim for a right knee disability was made at that time.

A February 2002 X-ray report showed moderate osteoarthritis of the right knee.  The Veteran underwent a right knee arthroplasty in December 2002 and a revision of the arthroplasty in September 2004.  

An August 2005 statement from Y.A., the Veteran's internal medicine physician, described the Veteran as having had multiple surgeries to his knees.  The physician noted that the Veteran "served as a military policeman and was involved with a wrestling team while serving in the active Army," and that "with this history, it was more than 50% probable that his condition was a result of military service."

On VA examination in February 2010, the Veteran reported that he was never seen for his knees in service and that they were not a problem at the time.  He believed his knee symptoms began in the late 1980s or early 1990s.  The examiner diagnosed right knee degenerative arthritis, status post total knee arthroplasty.  The examiner stated that the Veteran's osteoarthritis was systemic, likely genetic in nature, and associated with aging rather than any service injury.  

A VA examiner in July 2012 noted agreement with the opinion on the February 2010 VA examination.  The examiner stated that the Veteran's right knee disability was less likely than not incurred in or caused by an inservice event or injury.

A VA examination was conducted in March 2014.  The examiner reviewed the claim file and provided an opinion that the Veteran's right knee osteoarthritis with right knee replacement was less likely than not incurred in or caused by inservice wrestling.  "The Veteran developed osteoarthritis of both knees many years after wrestling while in service.  Osteoarthritis is a common development and a knee strain such as might occur while wrestling would not be associated directly with OA."  In an addendum report dated later in March 2014, the examiner noted that he had reviewed the August 2005 statement from Dr. Y.A. and that he disagrees with that physician's opinion that the Veteran's back and knee conditions are due to his having participated on a wrestling team.  "There is no documentation in the medical record of any injuries sustained from wrestling.  Furthermore, any injury severe enough to result in development of osteoarthritis would be documented all over the place.  Injuries from wrestling involve soft tissue not bone.  The osteoarthritis the Veteran has is the type that develops slowly over time."

In an undated lay statement of record from the Veterans' daughter, she attests to recalling the Veteran having knee and back problems early in her life that made it difficult for him to lift much weight or throw balls with her. 

The Board has an obligation to weigh the probative value of the medical opinions presented based upon factors such as personal examination of the patient, knowledge and skill in analyzing the data, the knowledge and expertise of the examiner, the expressed rationale forming the basis of the opinion, ambivalence and/or exactness of diagnosis, scope of review of the relevant records, bias, etc.  See generally, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds the August 2005 statement of the private physician less persuasive in light of the overall record.  The physician does not refer to any specific injury in service, merely to the fact that the Veteran "served as a military policeman and was involved with a wrestling team."  It does not include consideration of the Veteran's statement to the February 2010 VA examiner to the effect that his knees were not a problem in service and that his knee symptoms began in the late 1980s or early 1990s.  More importantly, this physician's opinion does not include any supporting rationale.  He did not point to any clinical data or any other evidence supporting his conclusion.  Instead, his opinion is entirely conclusive and offers no medical guidance as to the basis of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the February 2010 and March 2014 VA physicians' opinions more probative as they include a discussion of the lack of treatment for knee problems until 2001 and provide a plausible basis (natural aging) for the presence of the current right knee disability.  The March 2014 opinion also includes a discussion of the reasons that an inservice wrestling injury would be unlikely to result in current osteoarthritis, and explains the examiner's disagreement with Dr. Y.A.'s opinion.

While the Veteran is competent to report that he experienced right knee pain during and since service, the Board finds his current recollections less probative than the lack of contemporaneous right knee complaints or findings at separation from service, the absence of any reference to a right knee problem on the initial service connection claim in 1956, and the Veteran's own reported history of onset of knee problems in the 1980s that he related to the VA examiner in 2010.  That reported history in particular calls into question the accuracy of the Veteran's report of inservice knee problems.  

As far as the Veteran's daughter's statement, it does not provide any time frame for the recollection of the Veteran having knee complaints, thus it cannot serve as evidence supporting an inservice onset of knee pathology.

There is no other competent and probative medical or lay evidence that links the current right knee pathology, first noted many decades after service, to any aspect of military service.  Additionally, even though arthritis is a presumptively service-connectable chronic disease, the evidence does not show that the Veteran's arthritis of the right knee was manifest to a compensable degree within one year of service discharge.  Finally, given that right knee arthritis was not noted in service and that the Veteran's separation from service examination was normal, service connection is not warranted based on a continuity of symptomatology.

The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a right knee disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Knee

The Veteran's complete service treatment records are unavailable, however the service pre-induction and service separation examination reports are of record.  The separation examination noted normal lower extremities.

In August 1956, the Veteran filed claims for service connection for right shoulder and right ankle conditions; no claim for a left knee disability was made at that time.

In November 2000 the Veteran was seen with complaint of chronic left knee pain.  The Veteran reported that he had had left knee pain since he was a child, and that he had also possibly injured his knee playing football.

A February 2002 X-ray report showed mild osteoarthritis of the left knee.  The Veteran underwent a left knee meniscectomy in September 2002.

An August 2005 statement from Y.A., an internal medicine physician, described the Veteran as having had multiple surgeries to his knees.  The physician noted that the Veteran "served as a military policeman and was involved with a wrestling team while serving in the active Army," and that "with this history, it was more than 50% probable that his condition was a result of military service."

On VA examination in February 2010, the Veteran reported that he was never seen for his knees in service and that they were not a problem at the time.  He believed his knee symptoms began in the late 1980s or early 1990s.  The examiner diagnosed left knee mild degenerative arthritis, internal derangement, status post arthroscopic partial meniscectomies.  The examiner stated that the Veteran's osteoarthritis was systemic, likely genetic in nature, and associated with aging rather than any service injury.  Further, the meniscal tears would less likely be associated with injuries from 50 years prior, but rather, more consistent with post service injuries.  "These are not at least as likely as not related to or caused by any service injuries."

A VA examiner in July 2012 noted agreement with the opinion on the February 2010 VA examination.  The examiner stated that the Veteran's left knee disability was less likely than not incurred in or caused by an inservice event or injury.

A VA examination was conducted in March 2014.  The examiner reviewed the claim file and provided an opinion that the Veteran's left knee disability was less likely than not incurred in or caused by inservice wrestling.  "The Veteran developed osteoarthritis of both knees many years after wrestling while in service.  Osteoarthritis is a common development and a knee strain such as might occur while wrestling would not be associated directly with OA."  In an addendum report dated in March 2014, the examiner noted that he had reviewed the August 2005 statement from Dr. Y.A. and that he disagrees with that physician's opinion that the Veteran's back and knee conditions are due to his having participated on a wrestling team.  "There is no documentation in the medical record of any injuries sustained from wrestling.  Furthermore, any injury severe enough to result in development of osteoarthritis would be documented all over the place.  Injuries from wrestling involve soft tissue not bone.  The osteoarthritis the Veteran has is the type that develops slowly over time."

In an undated lay statement of record from the Veteran's daughter, she attests to recalling the Veteran having knee problems early in her life that made it difficult for him to lift much weight or throw balls with her. 

The Board finds the August 2005 statement of the private physician less persuasive in light of the overall record.  The physician does not refer to any specific injury in service, merely to the fact that the Veteran "served as a military policeman and was involved with a wrestling team."  It does not include consideration of the Veteran's statement to the February 2010 VA examiner to the effect that his knees were not a problem in service and that his knee symptoms began in the late 1980s or early 1990s.  More importantly, this physician's opinion does not include any supporting rationale.  He did not point to any clinical data or any other evidence supporting his conclusion.  Instead, his opinion is entirely conclusive and offers no medical guidance as to the basis of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the February 2010 and March 2014 VA physicians' opinions more probative as they include a discussion of the lack of treatment for knee problems until decades after service and provide a plausible basis (natural aging) for the presence of the current left knee arthritis.  The February 2010 examiner also explains that the left knee meniscal tear would be more consistent with a more recent injury rather than one 50 years earlier; this is consistent with the Veteran's report that his knees did not bother him in service and that he had onset of knee pain in the 1980s.  The March 2014 opinion also includes a discussion of the reasons that an inservice wrestling injury would be unlikely to result in current osteoarthritis, and explains the examiner's disagreement with Dr. Y.A.'s opinion.  

While the Veteran is competent to report that he experienced left knee pain during and since service, the Board finds his current recollections less probative than the lack of contemporaneous left knee complaints or findings at separation from service, the absence of any reference to a left knee problem on the initial service connection claim in 1956, and the Veteran's own reported history of onset of knee problems in the 1980s that he related to the VA examiner in 2010.  That reported history in particular calls into question the accuracy of the Veteran's report of inservice knee problems.  

As far as the Veteran's daughter's statement, it does not provide any time frame for the recollection of the Veteran having knee complaints, thus it cannot serve as evidence supporting an inservice onset of knee pathology.

There is no other competent and probative medical or lay evidence that links the current left knee pathology to any aspect of military service.  Additionally, even though arthritis is a presumptively service-connectable chronic disease, the evidence does not show that the Veteran's arthritis of the left knee was manifest to a compensable degree within one year of service discharge.  Finally, given that left knee arthritis was not noted in service along with the normal separation from service examination report, service connection is not warranted based on a continuity of symptomatology.

The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a left knee disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back

The Veteran contends that he has upper and low back conditions that are the result of his period of service.  The Board notes that service connection for cervicalgia with intervertebral disc syndrome, and for radiculopathy of the upper extremities, was granted in a March 2013 rating decision; thus, the current claim pertains to lumbar and/or thoracic spine pathology.

The Veteran's complete service treatment records are unavailable, however the available records show that he was treated for complaints of a vague backache in July 1955.  An X-ray study was negative and back exercises were recommended.  The separation examination noted normal spine and other musculoskeletal examination.

In August 1956, the Veteran filed claims for service connection for right shoulder and right ankle conditions; no claim for a back disability was made at that time.

In November 2000 the Veteran was seen with complaint of chronic low back pain.  An X-ray report in February 2001 showed mild degenerative disc disease at T11-12 and L5-S1.  

An August 2005 statement from Y.A., an internal medicine physician, described the Veteran as having degenerative joint disease of the thoracic and lumbar spine.  The physician noted that the Veteran "served as a military policeman and was involved with a wrestling team while serving in the active Army," and that "with this history, it was more than 50% probable that his condition was a result of military service."

A June 2006 MRI showed extensive fat in the epidural space at the lumbosacral junction, causing marked narrowing of the thecal sac at the L5-S1 level and narrowing the thecal sac to a lesser degree elsewhere.  This was consistent with epidural lipomatosis.  

In September 2006 the Veteran underwent multiple laminectomies at L3, L4, L5, and S1.  

On VA examination in February 2010, the Veteran could not recall the onset of his low back pain, but he recalled it was before his surgery in 2006.  The examiner diagnosed degenerative arthritis and disc disease of thoracolumbar spine.  The examiner stated that the lumbar spine disability was not at least as likely as not associated with any injuries in service.  "The Veteran has a systemic type presentation of osteoarthritis which is most likely genetic in nature given that he has, periodically, over the years worked in quite physical positions.  This most likely exacerbated his underlying arthritis to the point of his presentation in the early 2000 era in his 60s which would be more consistent with age-related natural progression of underlying osteoarthritis."

A VA examiner in July 2012 noted agreement with the opinion on the February 2010 VA examination.  The examiner stated that the Veteran's back disability was less likely than not incurred in or caused by an inservice event or injury.

A VA examination was conducted in March 2014.  The examiner reviewed the claim file and provided an opinion that the Veteran's back disability was less likely than not incurred in or caused by inservice wrestling.  "The osteoarthritis of the lumbar spine with lumbar laminectomy and radiculopathy was less likely than not incurred in or caused by the claimed inservice wrestling.  Osteoarthritis of the spine and the development of extra fat adjacent to the spinal nerves is not caused by a brief period of wrestling.  They are not causal of each other."  In an addendum report dated in March 2014, the examiner noted that he had reviewed the August 2005 statement from Dr. Y.A. and that he disagrees with that physician's opinion that the Veteran's back condition is are due to his having participated on a wrestling team.  "There is no documentation in the medical record of any injuries sustained from wrestling.  Furthermore, any injury severe enough to result in development of osteoarthritis would be documented all over the place.  Injuries from wrestling involve soft tissue not bone.  The osteoarthritis the Veteran has is the type that develops slowly over time."

In an undated lay statement of record from the Veterans' daughter, she attests to recalling the Veteran having back problems early in her life that made it difficult for him to lift much weight or throw balls with her. 

The Board finds the August 2005 statement of the private physician less persuasive in light of the overall record.  The physician does not refer to any specific injury in service, merely to the fact that the Veteran "served as a military policeman and was involved with a wrestling team."  More importantly, this physician's opinion does not include any supporting rationale.  He did not point to any clinical data or any other evidence supporting his conclusion.  Instead, his opinion is entirely conclusive and offers no medical guidance as to the basis of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the February 2010 and March 2014 VA physicians' opinions more probative as they include a discussion of the lack of treatment for back problems after service until 2000 and provide a plausible basis (natural aging) for the presence of the current arthritis, which is noted to be systemic.  The March 2014 opinion also includes a discussion of the reasons that an inservice wrestling injury would be unlikely to result in current osteoarthritis, and explains the examiner's disagreement with Dr. Y.A.'s opinion.  In forming this opinion, the examiner noted the July 1955 inservice backache complaint.

While the Veteran is competent to report that he experienced back pain during and since service, the Board finds his current recollections less probative than the lack of back complaints or findings at separation from service, the absence of any reference to a back problem on the initial service connection claim in 1956, and the Veteran's own reported history in February 2010 that he could not recall the onset of his back pain, only that it was before his September 2006 surgery.  That reported history in particular calls into question the accuracy of the Veteran's report of back pain ongoing since service.  

As far as his daughter's statement, it does not provide any time frame for the recollection of the Veteran having back complaints, thus it cannot serve as evidence supporting an inservice onset of back pathology.

There is no other competent and probative medical or lay evidence that links the current thoracolumbar spine pathology to any aspect of military service.  Additionally, even though arthritis is a presumptively service-connectable chronic disease, the evidence does not show that the Veteran's arthritis of the thoracolumbar spine was manifest to a compensable degree within one year of service discharge.  Finally, given that arthritis of the spine was not noted in service along with the normal discharge examination report, service connection is not warranted based on a continuity of symptomatology.

The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a upper and/or low back disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a disability characterized by upper and/or low back pain is denied.


REMAND

With respect to his claim for service connection for a psychiatric disorder, the Veteran has submitted a May 2014 private psychiatric evaluation report.  The Veteran did not provide a waiver of initial RO review with respect to the May 2014 psychiatric evaluation report.  38 C.F.R. §§ 19.37, 20.1304 (2014).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Additionally, the June 2013 remand directed that a VA psychiatric examination be conducted.  It does not appear that this has been accomplished.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id. 

The June 2013 remand also ordered a VA examination with opinion regarding the Veteran's claim for service connection for a heart condition, to include whether a heart disorder had its onset in or was otherwise attributable to service, as well as whether a service connected disability caused or aggravated any current heart disorder.  An examination was conducted in October 2013.  The examiner noted that the Veteran had, or previously have had, diagnoses of atherosclerotic cardiovascular disease, supraventricular arrhythmia, hypertensive heart disease, and left ventricular hypertrophy.  The examiner stated that "any cardiovascular condition is likely aggravated by stress, and the stress caused by his service many years ago could have made him vulnerable to the development of D.V. disease."  As it is unclear as to just what heart condition the examiner is referring, as well as whether his reference to "stress" indicates that he believes the Veteran has posttraumatic stress disorder that has aggravated one or more of his heart conditions, an addendum opinion is necessary.

The Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination to determine whether there were behavioral changes or other indications of the Veteran being subjected to physical trauma in-service.  The entire electronic claim file is to be made available to, and reviewed by, the designated examiner.  The examiner must be advised that actual corroboration of the claimed physical assaults (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault(s) occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained one or more physical assault(s) as he has alleged, even without corroboration of record. 

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner should review the test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner should list all of the Veteran's psychiatric disabilities in accordance with DSM-IV.

If PTSD is diagnosed, the examiner should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's stressor(s).

In addition to an opinion regarding PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any other psychiatric disability that is related to his active military service or to a service-connected disability (cervicalgia with intervertebral disc syndrome and radiculopathy of the upper extremities).

The examiner should specifically determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed psychiatric disorder(s) are etiologically related to any incident(s) of the Veteran's active duty service, to include his reports of physical assaults during service. 

The VA examiner is requested to provide a thorough rationale for any opinion provided. 

2.  After adjudicating the claim for service connection for a psychiatric disability following the above development, return the case to the physician who conducted the October 2013 heart examination of the Veteran, for an addendum clarifying the statement on the October 2013 examination report that "any cardiovascular condition is likely aggravated by stress, and the stress caused by his service many years ago could have made him vulnerable to the development of D.V. disease."  

The examiner must clarify just what heart condition he is referring to, and the significance of the term "stress" in this context, i.e., whether this refers to a psychiatric condition.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, with consideration of all evidence received since the May 2014 SSOC, specifically including the May 2014 private psychiatric evaluation.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


